     Case: 1:20-cv-07087 Document #: 25 Filed: 04/28/21 Page 1 of 12 PageID #:93




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SECURITIES AND EXCHANGE COMMISSION, :
                                    :
                       Plaintiff,   :
                                    :
                 v.                 :
                                    :                     Civil Action No. 1:19-cv-08454
TODAY’S GROWTH CONSULTANT, INC.     :
(dba THE INCOME STORE)              :
                                    :
and                                 :
                                    :
KENNETH D. COURTRIGHT, III,         :
                                    :
                       Defendants.  :
                                    :

MELANIE E. DAMIAN, AS RECEIVER OF                         ANCILLARY CASE NO.
TODAY’S GROWTH CONSULTANT, INC.                           20-cv-7087
                                                          Hon. Ronald A Guzman
(dba THE INCOME STORE) ,                                  Hon. Sunil R. Harjani

       Plaintiff,
v.

MIKE ENGSTROM,

      Defendant.
______________________________________/

                      RECEIVER’S RESPONSE IN OPPOSITION TO
                    DEFENDANT’S MOTION TO DISMISS [ECF NO. 17]

       Melanie E. Damian, in her capacity as the Receiver (the “Receiver”) for Today’s Growth

Consultant, Inc. (dba “The Income Store”) hereby files her Response in Opposition to Defendant,

Mike Engstrom’s Motion to Dismiss [ECF No. 17] (“Motion”) and states:
     Case: 1:20-cv-07087 Document #: 25 Filed: 04/28/21 Page 2 of 12 PageID #:94




    I.    INTRODUCTION

         Defendant’s Motion misapplies the law, overlooks and misrepresents allegations of the

Complaint, attempts to raise factual inquiries and determinations as to whether the Receiver will

prevail in her claims and is otherwise wholly without merit. As such, Defendant’s Motion

should be denied.1

          The Securities and Exchange Commission (“SEC”) brought an enforcement action for

violations of securities laws against Kenneth D. Courtright III (“Courtright”) and Today’s

Growth Consultant, Inc. (d/b/a The Income Store) (“TGC”). The Receiver filed this action as an

ancillary proceeding to the underlying SEC enforcement action asserting fraudulent transfer

under the Illinois Uniform Fraudulent Transfer Act (“IUFTA”) and unjust enrichment claims (in

the alternative), on behalf of the receivership estate of Today’s Growth Consultant, Inc. (d/b/a

The Income Store) (the “TGC Estate”), against the Defendant Michael Engstrom. Thereafter,

Defendant filed a Motion to Dismiss Complaint (the “Motion”) [ECF No. 17].

          On a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the court is to

accept all well-pleaded factual allegations in the complaint as true and draw all reasonable

inferences in Plaintiff’s favor. See Foster v. Principal Life Ins. Co., 806 F.3d 967, 969 (7th Cir.

2015). To survive a motion to dismiss, a complaint must “contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). “A motion to

dismiss should not be granted unless it appears beyond doubt that the plaintiff can prove no set

of facts in support of its claims that would entitle him to relief.” Cox v. Grube (In re Grube), 500

B.R. 764, 770, 2013 Bankr. LEXIS 358, *11, 2013 WL 343459. And it is well settled that it is


1
 Should the Court disagree, the Receiver respectfully requests leave to amend the Complaint to
address any pleading deficiencies.

                                                  2
    Case: 1:20-cv-07087 Document #: 25 Filed: 04/28/21 Page 3 of 12 PageID #:95




improper for a court to decide a question of fact on a motion to dismiss for failure to state a

claim. See Dow v. Shoe Corp., 276 F.2d 165, 167 (7th Cir. 1960).

         The issue “is not whether a plaintiff will ultimately prevail but whether the claimant is

entitled to offer evidence to support the claims.”         Scheuer v. Rhodes, 416 U.S. 232

(1974), overruled on other grounds by Davis v. Scherer, 468 U.S. 183 (1984). Moreover, a

plaintiff “need not anticipate and overcome affirmative defenses” in a complaint. See Amin

Ibarra Equity Corp v. Vill. of Oak Lawn, 860 F. 3d 489, 492 (7th Cir. 2017).

   II. ARGUMENT

       A. The Receiver Sufficiently Pled a Claim for Violation of Section 740 ILCS
          §160/5(a)(1) of the IUFTA (Count I)

       The Receiver properly pled a claim against Defendant for the recovery of transfers under

Section 740 ILCS §160/5(a)(1) of IUFTA. A cause of action under section 5(a)(1) of the IUFTA

seeks to recover transfers made by a person or entity with actual intent to hinder, delay or

defraud its creditors. Defendant argues that (1) the Complaint does not contain “allegations of

fraud with particularity as to Engstrom”; and (2) the Complaint “offer[s] very little in terms of

‘badges of fraud’ where an inference of fraudulent intent may be drawn” and the Complaint

makes conclusory statements concerning “TGC and/or Courtright removing or concealing assets

and Engstrom’s status as an ‘insider.’ See Motion at pp. 5-6. Defendant’s arguments misapply

the law, overlook allegations in the Complaint, and are otherwise without merit. As such,

Defendant’s Motion should be denied.

       Defendant’s argument that the Complaint fails to allege fraud with particularity as to

Engstrom misapplies Illinois law concerning fraudulent transfers. It is not the fraud of Mr.

Engstrom, but rather the fraud of the transferor that is at issue. See 740 ILCS §160/5(a)(1) and

D.A.N. Joint Venture III, L.P. v. Touris, 598 B.R. 430, 441 (N.D. Ill. 2019). The Complaint


                                                3
    Case: 1:20-cv-07087 Document #: 25 Filed: 04/28/21 Page 4 of 12 PageID #:96




alleges the relevant fraud as to the transferor with particularity. Indeed, the Complaint sets forth

thirteen paragraphs detailing the fraud of TGC in a section titled “The TGC Fraudulent Scheme.”

See Complaint at ¶¶ 21-34. Further allegations concerning the District Court’s preliminary

findings of fraud against TGC and the insolvency of TGC are also set forth. See Complaint at ¶¶

35-39. As such, Defendant’s argument fails.

       Defendant’s argument that the Complaint “offer[s] very little in terms of ‘badges of

fraud’ where an inference of fraudulent intent may be drawn” also misses the mark. As a

preliminary matter, an inference of fraudulent intent is not required. Proof of a Ponzi scheme is

sufficient to establish fraudulent intent. See Grede v. Bank of N.Y. Mellon, 441 B.R. 864, 881

(N.D. Ill. 2010) (citing Plotkin v. Pomona Valley Imps., Inc. (In re Cohen), 199 B.R. 709, 717

(9th Cir. 1996)) rev’d In re Sentinel Mgmt. Group, Inc., 728 F.3d 660, 668 (7th Cir. 2013)

(reversing portion of Grede that did not find fraudulent intent). Here, the Complaint alleges a

Ponzi scheme existed at the time of the transfers to Defendant, identified in the Complaint as the

513 transfers of funds made from TGC to Defendant from January 21, 2010 to December 2, 2019

totaling $2,432,488.91 (collectively, the “Transfers”). See Complaint at ¶¶ 40, 44, 56, 61, 62. As

such, a “badges of fraud” analysis, which is undertaken to determine whether a transfer is made

with actual intent, is not necessary here. Nevertheless, the Complaint also alleges with

particularity “badges of fraud,” including that Defendant was an insider and that TGC was

insolvent at the time of the Transfers. See Complaint at ¶¶ 8-11, 58 and 45, respectively.

       As set forth above, Plaintiff has sufficiently pled a claim against Mr. Engstrom to recover

fraudulent transfers under Section 740 ILCS §160/5(a)(1) of IUFTA. As such, Defendant’s

Motion to dismiss Count I of the Complaint should be denied.




                                                 4
    Case: 1:20-cv-07087 Document #: 25 Filed: 04/28/21 Page 5 of 12 PageID #:97




       B. The Receiver Sufficiently Pled a Claim for Violation of Section 740 ILCS
          §160/5(a)(2) of the IUFTA (Count II)

        The allegations in the Complaint concerning constructive fraudulent transfers are well

within the pleading requirements and, thus, Plaintiff should be permitted to pursue those claims.

Defendant’s argument to the contrary – that Plaintiff “relies on conclusory and threadbare

allegations to plead fraud” – is legally without merit and belied by the Complaint itself. See

Complaint at ¶¶ 68-74.

        Constructive fraud under section 5(a)(2) “does not require evidence of actual intent to

defraud nor a specific misrepresentation by the defendant.” GE Capital Corp. v. Lease

Resolution Corp., 128 F.3d 1074, 1078-79 (7th Cir. 1997). The statute establishes a presumption

of constructive fraud where “(1) the debtor made a voluntary transfer; (2) at the time of the

transfer, the debtor had incurred obligations elsewhere; (3) the debtors made the transfer without

receiving reasonably equivalent value in exchange for the transfer; and (4) after the transfer, the

debtor failed to retain sufficient property to pay the indebtedness.”

        Consistent with the pleading requirements, the Complaint alleges:

            • That from January 21, 2010 to December 2, 2019, TGC made 513
               transfers of funds to Defendant totaling $2,432,488.91. See Complaint at
               ¶ 40.

            • That at the time of the Transfers, TGC intended to incur or believed, or
               reasonably should have believed that TGC would incur debts beyond its
               ability to pay as they became due. See Complaint at ¶ 73.

            • That the Transfers to Defendant were made without TGC receiving
               reasonably equivalent value in exchange for the transfers or obligations
               incurred. See Complaint at ¶ 71.

            • That any services Defendant may have provided to TGC in his role as
               General Manager only facilitated and perpetuated the fraud, and thus was
               not reasonably equivalent value but rather increased the damages suffered
               by TGC by increasing the amounts owed to investors and creditors. See
               Complaint at ¶ 72.


                                                 5
    Case: 1:20-cv-07087 Document #: 25 Filed: 04/28/21 Page 6 of 12 PageID #:98




            • That the remaining assets of the Receivership Estate are insufficient to pay
               the Receivership Estate’s debts and liabilities. See Complaint at ¶ 74.

        Defendant argues that the Complaint is deficient because the Receiver alleged that “the

scheme began in at least 2017” but the Receiver seeks to recover transfers TGC made to

Defendant dated back to 2010. See Motion at pp. 3 and 9. Defendant, once again, overlooks

allegations in the Complaint and misapplies the law.

        The Receiver alleges that “at all material times, Defendant received the Transfers [from

January 21, 2010 to December 2, 2019] from TGC as an insider who knew or should have

known that TGC was being operated as a Ponzi scheme…” and that “[w]hen TGC made the

Transfers to Defendant, TGC intended to incur, or believed or reasonably should have believed

that it would incur debts beyond its ability to pay them as they became due.” See Complaint at ¶

44-45; see also Complaint at ¶40. The reference to “from at least 2017” in paragraph 21 of the

Complaint references the amount of funds TGC collected during that period of time. Contrary to

Defendant’s assertions in his Motion, the Complaint does not allege that “Courtright’s

guaranteed rate of return scheme did not exist between 2010 and 2017.” See Motion at p. 3.

Though the Receiver sufficiently meets the pleading requirements of Rule 9(b), “where the

fraudulent scheme occurred over a period of time, the requirements of Rule 9(b) may be less

stringently applied.” See SEC v. Benger, 697 F. Supp. 2d 932, 937-38 (N.D. Ill. 2010). As such,

Defendant’s argument fails.

        Defendant also argues that the fraudulent transfer claim is not “plausible on its face;

when, as here, Engstrom is alleged to be an employee or independent contractor of the debtor,

and also a victim of the debtor’s scheme.” See Motion at p. 10. Defendant’s argument is without

merit and misrepresents the allegations of the Complaint.



                                                6
    Case: 1:20-cv-07087 Document #: 25 Filed: 04/28/21 Page 7 of 12 PageID #:99




        First, the Receiver does not allege that Mr. Engstrom is “an employee or independent

contractor.” Rather, the Receiver alleges:

               8. Defendant acted as the General Manager of TGC, and in his role
               solicited investors by, inter alia, conducting sales calls with
               potential investors, explaining TGC’s business model, providing
               lists that detailed the guaranteed returns that TGC offered for
               different investment amounts, negotiating and revising Consulting
               Performance Agreements, managing relationships with investors
               who raised concerns about their TGC investments, and otherwise
               acting as a liaison between investors and Courtright concerning the
               investments. In some cases, investors signed the Consulting
               Performance Agreements after speaking and emailing only with
               Defendant Mike Engstrom.

See Complaint at ¶ 8. Second, the Receiver does not allege that Mr. Engstrom was the “victim of

the debtor’s scheme.” Rather, the Receiver alleges that “in addition to being the General

Manager, Defendant was one of the top salespersons at TGC and also an investor through more

than one company.” See id. at ¶ 9. The Receiver makes no allegation that Defendant lost money

on his investment or was otherwise a victim of the fraud. Regardless, even if the Receiver had

alleged that Defendant was both an employee and a victim of TGC’s fraudulent scheme, that

would not preclude the Receiver from seeking to recover fraudulent transfers that Defendant had

received from TGC as an employee and/or an investor. Indeed, investors who receive net gains

from fraudulent and/or insolvent companies are subject to fraudulent transfer claims by the

creditors or receivers of those companies.2 See 740 ILCS §160; see also Berman v. LaBonte, 622

B.R. 503, 510 (D. Conn. 2020). As such, Defendant’s argument as to plausibility is unavailing.

        Defendant also argues that “Plaintiff offers no allegation of particular facts that would

demonstrate that Engstrom’s commissions were unreasonable compared to the sales he was



2
  If the extraneous fact, introduced by Defendant in his Motion, that Mr. Engstrom invested
“over $178,000” were true, he still would be a “net winner” considering he received transfers in
excess of $2.4 million from TGC.

                                               7
    Case: 1:20-cv-07087 Document #: 25 Filed: 04/28/21 Page 8 of 12 PageID #:100




making, or that Engstrom’s commissions were received without reasonably equivalent value

based on his status as an investor.” See Motion at p. 10. Defendant’s statements are mere denials,

more appropriately raised as defenses, and do not constitute a legal basis for dismissing the

Receiver’s claim. See Liebowitz v. Parkway Bank & Trust Co. (In re Image Worldwide), 139

F.3d 574, 578 (7th Cir. 1997) (whether “reasonably equivalent value” was received in a

transaction is a question of fact). Moreover, Defendant overlooks the Receiver’s allegations

directly to the point.

         Indeed, the Receiver properly alleges:

                Any services that Defendant may have provided to TGC in his role
                as General Manager only facilitated and perpetuated the fraud
                against existing investors and new investors. Thus, Defendant did
                not provide any reasonably equivalent value or any other benefit to
                TGC but rather increased the damages suffered by TGC by
                increasing the amounts owed to investors and creditors which will
                be reflected in any restitution that TGC will be required to pay.

See Complaint at ¶¶ 43 and 72. Notwithstanding the detailed allegations in paragraphs 43 and 72

of the Complaint, the Receiver is not required in the Complaint to anticipate or overcome

affirmative defenses. See Amin Ibarra Equity Corp v. Vill. of Oak Lawn, 860 F. 3d 489, 492 (7th

Cir. 2017). As such, Defendant’s Motion to dismiss Count II of the Complaint should be denied.

        C. The Receiver Sufficiently Pled a Claim for Unjust Enrichment (Count
           III).

         Defendant’s arguments concerning the Receiver’s claims for unjust enrichment also fail.

Defendant asks the Court to dismiss the Receiver’s claim for unjust enrichment essentially

because (1) he claims to have earned his commissions, and (2) he claims he was a victim of

Courtright’s fraud. Neither of those arguments have any bearing on whether the Receiver

sufficiently pled the claim. See supra Section B at p. 7.




                                                  8
    Case: 1:20-cv-07087 Document #: 25 Filed: 04/28/21 Page 9 of 12 PageID #:101




          Whether Defendant “earned commissions” is a question of fact that cannot be resolved

on a motion to dismiss. To that point, however, the Receiver does allege that any services

Defendant may have provided to TGC only facilitated and perpetuated the fraud, thus increasing

the damages suffered by TGC by increasing the amounts owned to investors and creditors. See

Complaint at ¶¶ 43. Further, the Receiver alleges that Defendant knew or should have known of

TGC’s fraudulent scheme as an insider and further details Defendant’s role at TGC. See

Complaint at ¶¶ 78 and 8-11, respectively.

          Defendant also raises his own assertion that Defendant was a victim of Courtright’s

fraud. As set forth above, the Receiver alleges that Defendant was an investor – not that

Defendant was a victim. See Complaint at ¶ 9. Nevertheless, as with Plaintiff’s fraudulent

transfer claims, whether Defendant was a victim or received a return on his investment has no

bearing on the sufficiency of Plaintiff’s unjust enrichment claim or the Court’s analysis of

Defendant’s Motion.

          The Receiver properly alleged a claim against Defendant for unjust enrichment. Indeed,

the Receiver alleges that Defendant unjustly retained a benefit to the detriment of the defrauded

investors and creditors of the Receivership Estate (see Complaint at ¶¶ 76-78), and that equity

dictates that Defendant should not retain the funds (see Complaint at ¶ 79). See Kopecky v. RJM

Invs., 2009 U.S. Dist. LEXIS 76009, 2009 WL 2746151 (N.D. Ill. 2009) (setting forth elements

of unjust enrichment claim and finding that receiver [who included allegations substantially

similar to those in Plaintiff’s Complaint] sufficiently alleged claim for unjust enrichment).

          As such, Defendant’s Motion to dismiss Count III for failure to state a claim should be

denied.




                                                 9
   Case: 1:20-cv-07087 Document #: 25 Filed: 04/28/21 Page 10 of 12 PageID #:102




       D. The Receiver Sufficiently Pled a Claim for Aiding and Abetting Fraud
          (Count IV).

       The Receiver sufficiently pled a claim against Defendant for aiding and abetting fraud.

Under Illinois law, to establish a claim for aiding and abetting, a plaintiff must allege: “(1) the

party whom the defendant aids performed a wrongful act causing an injury; (2) the defendant

was aware of his role when he provided assistance; and (3) the defendant knowingly and

substantially assisted the violation.” See Heffernan v. Bass467 F.3d 596 (7th Cir. 2006). With

respect to the second element, “knowledge and other conditions of a person's mind can be

alleged generally.” See D.A.N. Joint Venture III, L.P. v. Touris, 598 B.R. 430, 447, 2019 U.S.

Dist. LEXIS 44589, *29, 2019 WL 1254893 (N.D. Ill. 2019) (denying motion to dismiss aiding

and abetting claim where plaintiff alleged generally that defendants “were aware of their roles”

in the scheme). Here, Plaintiff makes all the requisite allegations. See Complaint at ¶¶ 85-90.

        Defendant misrepresents that “Plaintiff combines the last two elements into one

conclusory allegation that simply recites the elements: Defendant was regularly aware of his role

as part of the fraudulent scheme and Ponzi scheme at the time Defendant provided assistance to

Courtright.” See Motion at p. 12. As a preliminary matter, such an allegation would be sufficient

under Illinois law where allegations concerning knowledge may be alleged generally. Defendant,

however, overlooked the paragraph immediately preceding that allegation which specifically

identifies the assistance provided. Indeed, the Receiver alleges that: “In his role as General

Manager of TGC, Defendant knowingly and substantially assisted Courtright in perpetuating the

fraudulent scheme and Ponzi scheme by:

             • soliciting investors to invest in a fraudulent/Ponzi scheme,

             • conducting sales calls with potential investors,

             • explaining TGC’s business model,


                                                10
   Case: 1:20-cv-07087 Document #: 25 Filed: 04/28/21 Page 11 of 12 PageID #:103




               • providing lists that detailed the guaranteed returns that TGC
                 offered for different investment amounts,

               • negotiating and revising Consulting Performance Agreements,

               • managing relationships with investors who raised concerns about
                 their TGC investments, and

               • otherwise acting as a liaison between investors and Courtright
                 concerning the investments.

See Complaint at ¶ 82. Whether Defendant denies these allegations is a separate matter but that

“there are simply no particular allegations” to support the claim is simply false. See Motion at p.

12. As such, Defendant’s Motion to dismiss Count IV should be denied.

       E. The Receiver Sufficiently Pled a Claim for Aiding and Abetting Breach of
          Fiduciary Duty (Count V)

       The Receiver properly pled a claim for aiding and abetting breach of fiduciary duty

against Defendant. Once again Defendant grossly misrepresents the plain allegations of the

Complaint by asserting “Plaintiff fails to plead any allegations that Engstrom aided Courtright in

his wrongful acts, that Engstrom was aware of his role in the scheme, or that Engstrom

knowingly and substantially assisted Courtright.” See Motion at p. 13. The Receiver alleges that

“[i]n his role as General Manager, Defendant knowingly and substantially assisted Courtright in

breaching his fiduciary duty to investors….” See Complaint at ¶ 88. The Receiver goes on to

enumerate seven specific ways in which Defendant provided assistance to Courtright. See id; see

also Section D, supra. The Receiver also alleges that “Defendant was regularly aware of his role

as part of the fraudulent scheme and Ponzi scheme at the time Defendant provided assistance to

Courtright.” See Complaint at ¶ 89. And as set forth above, the knowledge element of an aiding

and abetting claim may be alleged generally. See D.A.N. Joint Venture III, L.P. v. Touris, 598

B.R. at 447.


                                                11
   Case: 1:20-cv-07087 Document #: 25 Filed: 04/28/21 Page 12 of 12 PageID #:104




       Defendant’s attempts to inject factual matters or argue the merits of Plaintiff’s

allegations, as Defendant does throughout much of the Motion, are improper and should not be

considered.

       As such, Defendant’s Motion to dismiss Count V should be denied.

   III. CONCLUSION

       WHEREFORE, because Defendant’s Motion is based on a series of arguments

unsupported by applicable law and contrary to the plain allegations of the Complaint, the

Receiver respectfully requests that the Court deny the Motion and grant such further relief as the

Court deems just and proper.

                                                    Respectfully submitted,

                                                    /s/Allison J. Leonard
                                                    Allison J. Leonard
                                                    Florida Bar No. 87061
                                                    Email: aleonard@dvllp.com
                                                    Kenneth Dante Murena
                                                    Florida Bar No. 147486
                                                    Email: kmurena@dvllp.com
                                                    DAMIAN & VALORI LLP
                                                    1000 Brickell Avenue, Suite 1020
                                                    Miami, Florida 33131
                                                    Tel: (305) 371-3960/Fax: (305) 371-3965
                                                    Counsel for Melanie E. Damian,
                                                    Court-Appointed Receiver
                                                    (Admitted to practice in the
                                                    Northern District of Illinois)

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

electronic transmission via this Court’s CM/ECF filing system on April 28, 2021, on all counsel

or parties who have appeared in the above-styled action.

                                                    /s/Allison J. Leonard
                                                    Allison J. Leonard


                                               12
